Citation Nr: 9930169	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to July 
1966, including a period of service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in July 1998, when 
it was remanded to afford the veteran an examination in order 
to determine whether he currently had acute or subacute 
peripheral neuropathy.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has peripheral neuropathy.


CONCLUSION OF LAW

Acute or subacute peripheral neuropathy was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1112, 
1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records are negative for 
complaints, findings or diagnoses of peripheral neuropathy, 
acute or subacute.  The service medical records show that he 
served in Vietnam.

Private medical records dated in July 1996 show that that the 
veteran was seen with complaints of knee pain and numbness in 
his foot.  It was noted that one month prior the veteran fell 
on his right knee.  In September 1996, the veteran was seen 
with complaints of numbness in his right lower leg and foot.  
He also reported that he was unable to feel anything on the 
top part of his foot and leg.  Additionally, there was 
reported numbness and difficulty in sensation in his right 
shoulder.  

In an April 1997 statement, J.H., M.D., reported that the 
veteran had bilateral peripheral neuropathy with 
paraisthesias involving the dorsum of both feet.  Dr. H. 
reported that the veteran experienced decreased sensation to 
pinprick.  

In an October 1997 statement, Dr. H., reported that the 
veteran was seen with complaints of numbness in both lower 
extremities.  It was noted that the veteran reported that he 
felt that his condition was caused by his exposure to Agent 
Orange.  Dr. H. reported that this might be so.  There was 
decreased sensation to pin prick in the lower extremities, 
bilaterally.  There was no evidence of muscle wasting.  The 
veteran complained of intermittent numbness and tingling in 
both feet.  The impression was bilateral lower neuropathy 
that could be associated with some type of chemical exposure.  

Private medical records dated from July to August 1998 show 
that the veteran was seen with complaints of a sunken place 
in his leg.  On examination, there was no major pathology 
seen.  In August, the veteran was seen with complaints of 
numbness and tingling in both hands, left shoulder and feet.  
He reported that the numbness was intermittent but complete 
in his feet.  On neurological examination, there was some 
decreased sensation to light touch in his lower extremities 
and also parasthesias involving the dorsum of both feet.  
There was decreased sensation to pin prick, bilaterally.  

The veteran was accorded a VA peripheral nerves examination.  
On examination, cranial nerves II through XII seemed to be 
intact bilaterally.  There was no nystagmus on lateral gaze.  
Motor strength was symmetrical in the upper and lower 
extremities except the right hand grip was greater that the 
left hand grip.  There was good strength flexing and 
extension of the elbows, bilaterally.  There was also good 
strength flexing and extension of the wrists, bilaterally.  
There was very good strength, flexing and extension of the 
lower extremities at the knee.  The veteran was able to stand 
on his toes and walk.  He was able to heel stand.  The 
veteran's gait was considered normal in light of his massive 
obesity.  Rapid repetitive motions were intact for both upper 
and lower extremities on the right and left.  There was no 
passing point and no particular tremor.  

Sensory examination, revealed that position and 
proprioception was intact in the upper and lower extremities.  
The veteran was able to distinguish sharp from dull 
sensations in both the upper and lower extremities.  There 
was good capability of distinguishing sharp from dull 
sensation in the dorsum of both feet and in the lower legs.  
Vibratory sensations seemed difficult for the veteran to 
understand but there was no definite defect.  The veteran had 
difficulty describing as a vibration but felt there was a 
blurring.  The diagnosis was findings were insufficient to 
diagnose any neurologic disease.  The examiner opined that 
peripheral neuropathy, acute and subacute neuropathy was not 
present on examination.  

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." 38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Clyburn, v. West, 12 Vet. App. 296 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war will be presumed to have been exposed 
to an herbicide agent during that service if he develops one 
of the diseases listed in 38 C.F.R. § 3.309(e).

The diseases listed in § 3.309(e), consist of the following: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)
Note 1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma Dermatofibrosarcoma 
protuberans Malignant fibrous 
histiocytoma Liposarcoma Leiomyosarcoma 
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma) Rhabdomyosarcoma 
Ectomesenchymoma Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma) 
Proliferating (systemic) 
angioendotheliomatosis Malignant glomus 
tumor Malignant hemangiopericytoma 
Synovial sarcoma (malignant synovioma) 
Malignant giant cell tumor of tendon 
sheath Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas 
Malignant mesenchymoma Malignant granular 
cell tumor Alveolar soft part sarcoma 
Epithelioid sarcoma Clear cell sarcoma of 
tendons and aponeuroses Extraskeletal 
Ewing's sarcoma Congenital and infantile 
fibrosarcoma Malignant ganglioneuroma 

Note 2: For purposes of this section, the 
term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to a herbicide agent 
and resolves within two years of the date 
of onset.

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 
10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6) (1999).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).

Analysis

The veteran had active service in Vietnam.  The veteran is 
competent to say that he was exposed to Agent Orange while in 
service.  Dr. Haynes has reported that the veteran has a 
current neuropathy which could be linked to chemical 
exposure.  In the Board's opinion, there is competent 
evidence of current disability, in the form of Dr. Haynes 
statement and treatment records; competent evidence of 
inservice incurrence in the form of the veteran's reports of 
exposure to Agent Orange; and competent evidence of a nexus 
in the form of Dr. Haynes opinion that the veteran's current 
peripheral neuropathy could be associated with chemical 
exposure.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

At the merits stage, Dr. Haynes opinion must be weighed 
against findings on the October 1998, VA examination.  Dr. 
Haynes opinion as to nexus was vague, in that it merely 
concluded that the veteran's neuropathy "perhaps could be 
associated with some type of chemical exposure."  The 
opinion did not specify the type of chemical exposure or even 
specify whether the chemical exposure occurred in service.  

The October 1998 examination showed that the veteran had no 
form of peripheral neuropathy.  The VA medical examiner, 
unlike, Dr. Haynes, considered the veteran's claims folder.  
The VA examination also shows more current findings than 
those reported by Dr. Haynes.  The VA examiner also took into 
account other physical and mental problems, which could 
effect the findings on examinations, while Dr. Haynes did not 
consider the effects of disabilities other than the purported 
neuropathy.  For these reasons, the Board finds that the VA 
examination is more probative than the report of Dr. Haynes.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran currently 
has peripheral neuropathy.  Since the veteran does not 
currently have peripheral neuropathy, service connection for 
peripheral neuropathy is not warranted.


ORDER

Service connection for peripheral neuropathy is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

